Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being obvious over Atluri, and in view of Tascione.

	Regarding claim 1, Atluri discloses a generator configured to generate electrical power based on power transmitted from an engine of the vehicle (Paragraph 0018), a battery chargeable with the electrical power generated by the generator (Paragraph 0019), at least one detector of a plurality of detectors for detecting a state of charge of the battery (Paragraph 0020), and the controller permitting the autonomous driving control while gradually increasing a command generation voltage value of the generator as a restriction on the operation of the equipment (Paragraph 0049), but fails to disclose restricting operation of equipment of the vehicle when an error is detected in a functionality of the detector in comparison with when the functionality of the detector is normal. However, Tascione discloses an autonomous vehicle diagnostic system that can determine diminished or degraded capability of a sensor system and can resolve it by modifying the control system to make the vehicle go home or to another location (Paragraphs 0013, 0035, 0038). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Atluri to include a restriction of the operation of the vehicle if a battery sensor functionality has an error. The motivation to do this would be to prevent the vehicle from operating under false data and have the vehicle move to a safe location. For instance, if a battery sensor is faulty, the vehicle may think it has more power available than it actually has. This could cause the vehicle to potentially become stranded or put the vehicle in a dangerous situation such as having the vehicle stop suddenly on a busy highway. In these instances, having the vehicle move to a safe place would allow the vehicle and its occupants to remain safe.

	Regarding claim 2, Atluri in view of Tascione discloses all the limitations of claim 1. Additionally, Atluri further discloses the controller prohibiting the autonomous driving control as a restriction on the operation of the equipment (Paragraph 0091).

	Regarding claim 4, Atluri in view of Tascione discloses all the limitations of claim 1. Additionally, Atluri discloses the command generation voltage being restricted to a value smaller than a predetermined value while increasing the command generation voltage value (Paragraphs 0049 and 0091), and the predetermined value is set to a value larger than or equal to a minimum value of a voltage value capable of driving auxiliaries receiving electrical power from the battery, and smaller than a maximum rated voltage value of the battery (Paragraphs 0089 and 0043).

	Regarding claim 5, Atluri in view of Tascione discloses all the limitations of claim 1. Additionally, Atluri discloses a voltage sensor detecting a voltage value of the battery (Paragraph 0047), a current sensor detecting a charge current value of the battery (Paragraph 0047), a temperature sensor detecting a temperature of the battery (Paragraph 0047), the command generation voltage value being increased from the initial value (Paragraphs 0049 and 0091), and the controller setting the terminal voltage value of the battery detected by the voltage sensor to be an initial value of the command generation voltage value when the voltage detected is normal and an error is detected in at least one of the current sensor and the temperature sensor (Paragraphs 0063 and 0065), but fails to explicitly disclose the controller setting the terminal voltage value of the battery to be an initial value of the command generation voltage value when the voltage sensor itself is operating normally. However, Tascione discloses an autonomous vehicle diagnostic system that can determine diminished or degraded capability of a sensor system (Paragraphs 0035 and 0038). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Atluri to include the controller setting a voltage value when the voltage sensor itself is operating normally. The motivation to do this would be to ensure that the controller is not setting values based upon faulty data.

	Regarding claim 6, Atluri in view of Tascione discloses all the limitations of claim 1. Additionally, Atluri discloses a voltage sensor detecting a voltage value of the battery (Paragraph 0047), a current sensor detecting a charge current value of the battery (Paragraph 0047), the command generation voltage value increases (Paragraph 0049), the controller varying the increment of the command generation voltage value based on the current charge value of the battery (Paragraphs 0049 and 0091), and when the current sensor is normal and an error is detected in the voltage sensor, the controller sets the command generation voltage value of the generator to be an initial value (Paragraphs 0063, 0065, and 0049), but fails to explicitly disclose when the current sensor is operating normally and an error is detected in the voltage sensor, the controller sets the command generation voltage value of the generator to be an initial value. However, Tascione discloses an autonomous vehicle diagnostic system that can determine diminished or degraded capability of a sensor system (Paragraphs 0035 and 0038). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Atluri to include the controller setting a voltage value when the current sensor itself is operating normally. The motivation to do this would be to ensure that the controller is not setting values based upon faulty data.

	Regarding claim 7, Atluri in view of Tascione discloses all the limitations of claim 6. Additionally, Atluri discloses when the charge current value of the battery is larger than a predetermined value, the controller decreases the increment of the generation voltage value (Paragraph 0049 and Fig. 5, item 510).

	Regarding claim 8, Atluri in view of Tascione discloses all the limitations of claim 1. Additionally, Atluri discloses a voltage sensor detecting a voltage value of the battery (Paragraph 0047), a current sensor detecting a current value of the battery (Paragraph 0047), and when errors are detected in both the voltage and current sensors, the controller increases the command generation voltage value in a predetermined pattern (Paragraphs 0063, 0065, and Fig.5, item 510).

	Regarding claim 9, Atluri in view of Tascione discloses all the limitations of claim 1. Additionally, Atluri discloses the controller further restricting vehicle control which might lead to unstable electrical power generation (Paragraph 0086).

	Regarding claim 10, Atluri in view of Tascione discloses all the limitations of claim 1. Additionally, Atluri discloses the controller prohibiting idling stop control of the engine (Paragraph 0064).

5.	Claims 11 is rejected under 35 U.S.C. 103 as being obvious over Atluri in view of Tascione, and further in view of Kaess et al., US 20120152034 A1, herein referred to as Kaess.

	Regarding claim 11, Atluri in view of Tascione discloses all the limitations of claim 1. Atluri discloses at least one detector of a plurality of detectors for detecting a state of charge of the battery (Paragraph 0020) but fails to disclose each of the sensors having a redundancy structure and each of the plurality of sensors are configured to transmit a redundant signal, and the controller is configured to compare the redundant signals to determine whether error occurs. However, Kaess discloses using redundant signals from at least two sensors to determine if one of the signals is erroneous (Paragraph 0016). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to include the sensor providing redundancy signals to be compared to determine an error. The motivation to do this would be to ensure that the values detected by the sensors can be verified through redundancy. For instance, if one battery sensor detects an abnormal voltage, several scenarios could be possible, such as a faulty sensor or faulty battery. By having a secondary, tertiary, etc. battery sensor that is capable of providing a redundancy signal, one could compare the redundancy signals to narrow down and clarify what the error may be; i.e. sensor failure, battery failure, etc.


Response to Arguments
6.	Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.

7.	Regarding 35 U.S.C. 103, Applicant is arguing that Atluri fails to disclose the limitations of claim 1. Specifically, Applicant is arguing that Atluri does not permit the autonomous driving control while increasing a command generation voltage. However, the auto-start event of Atluri is autonomous driving control as the process is completely autonomous and pertains to a vehicle. Furthermore, Applicant is arguing that that Atluri fails to disclose restricting operation of the equipment when an error is detected in the functionality of a detector. However, as can be seen above, the reference of Tascione discloses an autonomous vehicle diagnostic system that can determine diminished or degraded capability of a sensor system and can resolve it by modifying the control system to make the vehicle go home or to another location. This clearly teaches the argued limitation and the motivation to combine can be seen above in the claim 1 rejection.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664